


Exhibit 10.25

 

Terina Salerno

General Counsel

American Wagering, Inc.

Phone: (702) 735-0101-412

Fax: (702) 735-0142

E-mail: terinas@americanwagering.com

 

December 22, 2009

 

Via Overnight Courier and Email

 

Bruce Dewing

President

AWI Gaming, Inc.

675 Grier Drive

Las Vegas, Nevada 89119

 

Re:          Employment Agreement Termination and Offer of Employment

 

Dear Bruce:

 

As a member of the Board of Directors of American Wagering, Inc. (the “Company”)
you are well aware of the Company’s continued financial situation, and the
Company’s continuing efforts to sell Sturgeon’s Inn & Casino.  You have an
employment agreement, which was entered into on or about June 14, 2005, and as
amended on October 3, 2008, with the Company to perform the duties of president
of the Company’s wholly owned subsidiary, AWI Gaming, Inc. (the “Amended
Executive Employment Agreement”).  AWI Gaming, Inc. is the sole manager of
Sturgeons, LLC dba Sturgeon’s Inn & Casino.

 

This letter confirms that you have offered to and the Company most humbly
accepts the termination of your Amended Executive Employment Agreement effective
December 17, 2009.   The Company and you have agreed that to the following as
part of the termination of your Amended Executive Employment Agreement:

 

a.               Base Salary.  The Company agrees that it will pay your Base
Salary compensation until December 31, 2009, in biweekly payments of your
present compensation of One Hundred Forty-Four Thousand Dollars ($144,000)
annually less any appropriate deductions presently withheld from your salary,
including but not limited to, state and/or federal taxes, social security and
Medicare withholdings.

 

b.              Contract Payments.  The Company agrees to pay you for your
accrued, but unused Paid Time Off (“PTO”) of Fifteen Thousand Five Hundred Seven
Dollars and Fifty-Two Cents ($15,507.52), representing 160 hours of PTO plus 24
hours of personal time pursuant to your Amended Executive Employment Agreement
plus 40 hours of PTO rolled over from the previous year totaling 224 hours, less
any appropriate deductions presently withheld from your salary, including but
not limited to, state and/or federal taxes, social security and Medicare
withholdings.  The Company will pay your PTO in twelve monthly payments of One
Thousand Two Hundred Nine-Two Dollars and Twenty-Nine Cents ($1,292.29) payable
on the fifteenth day

 

--------------------------------------------------------------------------------


 

of each month beginning January 1, 2010.  In addition, you will receive full
vesting of the remaining stock options on December 31, 2009.

 

c.               Employment Benefits. The Company and you agree that your
medical insurance coverage will remain active and paid for by the Company up to
and including December 31, 2010.   Thereafter, pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), you may be entitled to
continue certain insurance coverage.

 

d.              DEWINGS’ FULL, GENERAL AND ABSOLUTE RELEASE OF CLAIMS.  The
release below is given by you for the promises in this Letter Agreement and the
resolution of any disputed matter.  You agree to fully, generally and
unconditionally release and discharge the Released Parties, which include the
Company, all of its subsidiary, and related companies or entities, their
predecessors and successors, as well as their officers, directors, stockholders,
agents, employees, insurers and attorneys (all of whom are collectively referred
to as the Released Parties), from any and all claims, suits, losses, injuries or
damages of any kind.  Your release includes all damages and injuries known or
unknown, unforeseen or unanticipated, filed or unfiled, past or present,
statutory, contractual or implied, arising out of or in any way connected with
your employment with the Company, any events which occurred during that
employment, any events which led to or occurred prior to the termination of your
Amended Executive Employment Agreement or anything which any of the Released
Parties may have or should have done up to the point in time that you sign this
Release Agreement. That which you are releasing is to be construed as broadly as
possible and, where appropriate, is collectively referred to as your “claims.”

 

You understand that this is a FULL, GENERAL and ABSOLUTE RELEASE of all your
claims.  You understand that you are releasing forever all claims against any
and all of the Released Parties, even those of which you are unaware at the
present time.  You acknowledge that you accept fully the risk of releasing
claims that you may not presently be aware of and that you are releasing all of
your claims, PAST and PRESENT.

 

Your release includes, without limitation, a complete and general release of all
claims for salary, wages, pay or compensation of any kind, including without
limitation, claims for Paid Time Off pay, vacation pay, holiday pay, bonus pay,
severance pay, the value of benefits of any kind, such as vehicle, health or
life insurance, stock options and the value of 401(k) contributions.

 

Your release also includes, without limitation, the release of all claims
arising under any employment policy, practice, or agreement, any and all claims
arising under any federal, state or local statute or ordinance, including BUT
NOT LIMITED TO, any claims arising under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §2000e, et seq., as amended, any claims arising under the
Americans With Disabilities Act, 42 U.S.C. §12101, et seq., any claims under the
Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001, et seq., any
claims under the Nevada Equal Opportunity for Employment Act,

 

--------------------------------------------------------------------------------


 

N.R.S. 613.310, et seq., and any claims arising under the Family and Medical
Leave Act, 29 U.S.C. §2601, et seq. and any claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. §621, et seq.

 

Your release also includes, without limitation, any claims you have had or may
have had arising out of any alleged mistreatment, discrimination or wrongful
denial of benefits against the Released Parties, negligence, malfeasance,
wrongful discharge, breach of contract, breach of any express or implied
covenant, libel, slander, intentional or negligent infliction of emotional
distress, or any other alleged misconduct, wrongdoing or alleged illegal action
by any of the Released Parties regarding the cessation of your employment, your
treatment while employed by the Company, and anything else for which you claim
that any of the Released Parties may be responsible up to the point in time that
you sign this Letter Agreement.

 

 

/s/ BD

 

Initials

 

e.               COMPANY’S FULL, GENERAL AND ABSOLUTE RELEASE OF CLAIMS.  The
release below is given by the Company for the promises in this Letter Agreement
and the resolution of any disputed matters.  The Company agrees to fully,
generally and unconditionally release and discharge you, from any and all
claims, suits, losses, injuries or damages of any kind.  The Company’s release
includes all damages and injuries known or unknown, unforeseen or unanticipated,
filed or unfiled, past or present, statutory, contractual or implied, arising
out of or in any way connected with your employment with the Company, any events
which occurred during that employment, any events which led to or occurred prior
to the termination of your Amended Executive Employment Agreement or anything
which you may have or should have done up to the point in time that the Parties
sign this Letter Agreement. That which the Company is releasing is to be
construed as broadly as possible and, where appropriate, is collectively
referred to as its “claims”; PROVIDED, HOWEVER, NOTHING HEREIN SHALL BE
CONSTRUED TO RELEASE YOU FROM ANY DUTIES AND OBLIGATIONS SET FORTH IN THIS
LETTER AGREEMENT.

 

 

/s/ BD

 

Initials

 

--------------------------------------------------------------------------------


 

I HEREBY SIGNIFY MY AGREEMENT TO THIS TERMINATION AND MUTUAL RELEASE OF ALL
CLAIMS BY MY SIGNATURE BELOW this 23 day of December, 2009

 

 

 

/s/ Bruce Dewing

 

BRUCE DEWING

 

STATE OF NEVADA

)

 

) ss.

COUNTY OF LYON

)

 

On this 23 day of December, 2009, before me the undersigned, a Notary Public in
and for said County and State, appeared Bruce Dewing, known to me to be the
person who executed the above and foregoing instrument, and who acknowledged to
me that he did so freely and voluntarily and for the purposes therein mentioned.

 

 

/s/ Rhonda Garcia

 

NOTARY PUBLIC

 

--------------------------------------------------------------------------------


 

I HEREBY SIGNIFY OUR AGREEMENT TO THIS TERMINATION AND MUTUAL RELEASE OF ALL
CLAIMS BY MY SIGNATURE BELOW this 30 day of December, 2009.

 

 

AMERICAN WAGERING, INC.

 

 

 

 

 

/s/ Victor Salerno

 

By: VICTOR SALERNO

 

Its: Chief Executive Officer

 

STATE OF NEVADA

)

 

) ss.

COUNTY OF CLARK

)

 

On this 30 day of December, 2009, before me the undersigned, a Notary Public in
and for said County and State, appeared Victor Salerno, of AMERICAN WAGERING,
INC. known to me to be the person who executed the above and foregoing
instrument, and who acknowledged to me that he did so freely and voluntarily and
for the purposes therein mentioned.

 

 

/s/ David Lichterman

 

NOTARY PUBLIC

 

--------------------------------------------------------------------------------


 

Additionally, this letter constitutes the Board of Directors’ offer to you of
employment with the Company for an opened ended/indefinite term on an at-will
basis, which allows either you or the Company to separate the employment
relationship any time with or without cause, starting on January 1, 2010.  If
you accept this offer of at-will employment, your title as president of AWI
Gaming, Inc. would remain the same but your work schedule would reduce from
spending five days a week overseeing the daily operations at Sturgeon’s to one
day per week.

 

Additionally, you would have the following:

 

·                  Base Salary.  The Company would pay you Thirty Four Thousand
Five Hundred Seventy-Three Dollars ($34,573), which equals one fifth of One
Hundred Sixty-Two Thousand Dollars—the midpoint between the original Base Salary
of One Hundred Eighty Thousand Dollars and the reduced salary of One Hundred
Forty-Four Thousand Dollars (due to management salary reductions), in biweekly
payment less any appropriate deductions presently withheld, including but not
limited to, state and/or federal taxes, social security and Medicare
withholdings.

 

·                  Severance Pay.  Should the Company end its at-will employment
relationship with, you the Company agrees to pay you severance pay for three
calendar months in biweekly payments of your $34,573 annual compensation less
any appropriate deductions presently withheld, including but not limited to,
state and/or federal taxes, social security and Medicare withholdings.

 

·                  Mileage Reimbursement.  The Company shall reimburse you for
your for your mileage to and from your home in Stagecoach, Nevada to Sturgeon’s
in Lovelock, Nevada at the then current approved IRS reimbursement rate.

 

To accept this offer, please sign and date this letter below by January 3,
2010.   As always, I am available should you desire to discuss this matter in
greater detail.

 

 

Sincerely,

 

 

 

/s/ Terina Salerno

 

 

 

Terina Salerno

 

--------------------------------------------------------------------------------


 

I accept the Company’s offer of at-will employment effective on January 1,
2010.  I understand that all contractual obligations under the terminated
Amended Executive Employment Agreement have no application to such at-will
employment, but that I remain obligated to adhere to all Company policy and
procedures, including those in its Employee Handbook.  Further, I understand
that no Company representative has any authority to enter into an agreement for
employment for any specified period of time or to make any commitment modifying
the at-will employment relationship except in a written document signed by the
Board of Directors.

 

 

/s/ Bruce Dewing

 

December 23, 2009

Signature

 

Date

 

 

 

 

 

 

TS:ts

 

 

 

--------------------------------------------------------------------------------
